           Case 2:20-cv-01765-APG-EJY Document 35 Filed 06/14/21 Page 1 of 2




     JESSE SBAIH & ASSOCIATES, LTD.
1    Jesse M. Sbaih (#7898)
2    Ines Olevic-Saleh (#11431)
     The District at Green Valley Ranch
3    170 South Green Valley Parkway, Suite 280
     Henderson, Nevada 89012
4    Tel    (702) 896-2529
     Fax    (702) 896-0529
5    Email: jsbaih@sbaihlaw.com
6
     Attorneys for Plaintiff
7
                                    UNITED STATES DISTRICT COURT
8
                                          DISTRICT OF NEVADA
9
     PARNELL COLVIN,                                  Case No.: 2:20-cv-01765-APG-EJY
10

11                     Plaintiff,
     vs.                                            STIPULATION AND ORDER FOR EXTENSION
12                                                  TO CONTINUE HEARING ON JESSE SBAIH &
                                                    ASSOCIATES,   LTD’S    MOTION     TO
     M.J. DEAN CONSTRUCTION, INC.;                  WITHDRAW AS COUNSEL
13   DOES I through X; AND ROE
     CORPORATIONS XI–XX, INCLUSIVE,                 Action filed on September 22, 2020
14
     inclusive;
15                                                                     [Second Request]

16                     Defendant.

17           PLAINTIFF PARNELL COLVIN (“Plaintiff”), by and through his counsel of record, JESSE
18
     SBAIH & ASSOCIATES, LTD., and DEFENDANT M.J. DEAN CONSTRUCTION, INC.
19
     (“Defendant”), by and through its counsel of record, the law firm of HOWARD & HOWARD
20
     ATTORNEYS PLLC, hereby stipulate and agree that the hearing on Jesse Sbaih & Associates, Ltd.’s
21
     Motion to Withdraw as Counsel (ECF No. 30) be continued as set forth herein.
22

23           On June 8, 2021, Jesse Sbaih & Associates, Ltd. filed its Motion to Withdraw as Counsel (ECF

24   No. 30). On June 9, 2021, the Court set a hearing for June 18, 2021 at 1:00 p.m. (ECF No. 31). On June
25   9, 2021, Defendant filed a Notice of Non-Opposition to Jesse Sbaih & Associates, Ltd.’s Motion to
26
     Withdraw as Counsel (ECF No. 32). The parties hereby stipulate the June 18, 2021 hearing be continued
27
     to the Court’s first available date during the week of June 21, 2021.
28
     ///
                                                       1 of 2
         Case 2:20-cv-01765-APG-EJY Document 35 Filed 06/14/21 Page 2 of 2




                                             Reason for Extension
1

2           Although counsel for the parties are available on June 18, 2021 to attend the hearing, Plaintiff

3    Colvin (who wishes to attend the hearing), advised his current attorneys that he has a prior commitment

4    that prevents him from attending the hearing on that date. This stipulation is made in good faith and not
5    for the purpose of delay.
6
            This is the first request to continue the hearing on Jesse Sbaih & Associates, Ltd.’s Motion to
7
     Withdraw as Counsel.
8
       DATED this 14th day of June, 2021.                   DATED this 14th day of June, 2021.
9

10     JESSE SBAIH & ASSOCIATES, LTD.                       HOWARD & HOWARD ATTORNEYS
                                                            PLLC
11     /s/ Jesse M. Sbaih                                   /s/ Robert L. Rosenthal
       Jesse M. Sbaih, Esq.                                 Martin A. Little, Esq.
12     Ines Olevic-Saleh, Esq.                              Robert L. Rosenthal, Esq.
       JESSE SBAIH & ASSOCIATES, LTD                        HOWARD & HOWARD ATTORNEYS
13     The District at Green Valley Ranch                   PLLC
       170 South Green Valley Parkway, Suite 280            3800 Howard Hughes Parkway, Suite 1000
14     Henderson, Nevada 89012                              Las Vegas, NV 89169
       Attorneys for Plaintiff                              Attorneys for Defendant
15

16

17                                      IT IS HEREBY ORDERED that the Stipulation and Order
                                        for Extension to Continue Hearing on Jesse Sbaih &
18
                                        Associates, Ltd's Motion to Withdraw as Counsel (ECF No.
19                                      34) is GRANTED.

20                                      IT IS FURTHER ORDERED that the hearing set for June
                                        18, 2021 at 1:00 p.m. is vacated and rescheduled to June
21
                                        21, 2021 at 10:00 a.m. in Courtroom 3C before the
22                                      undersigned Magistrate Judge.

23

24                                      _____________________________________________
25                                      U.S. MAGISTRATE JUDGE

26                                      Dated: June 14, 2021
27

28

                                                       2 of 2
